353 S.W.2d 463 (1962)
James Lloyd WHEELER, Appellant,
v.
The STATE of Texas, Appellee.
No. 34233.
Court of Criminal Appeals of Texas.
January 31, 1962.
Frank D. Wear, Paris, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
MORRISON, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
Our able State's Attorney confesses error, and we agree. Motion to quash the information was made on the grounds that it was not based on a valid complaint. The complaint does not show that it was sworn to before an officer authorized to administer oaths.
A valid complaint is a prerequisite to a valid information. Carpenter v. State, Tex.Cr.App., 218 S.W.2d 207.
The judgment is reversed, and the prosecution is ordered dismissed.